Case 3:18-cv-01732-DMS-AGS Document 11 Filed 10/18/18 PageID.45 Page 1 of 2



  1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
  2
      Michael J. Manning, Esq. (State Bar No. 286879)
      Tristan P. Jankowski, Esq. (State Bar No. 290301)
  3   MANNING LAW, APC
  4
      4667 MacArthur Blvd., Suite 150
      Newport Beach, CA 92660
  5   Office: (949) 200-8755
  6
      Fax: (866) 843-8308
      ADAPracticeGroup@manninglawoffice.com
  7

  8   Attorneys for Plaintiffs:
      JAMES RUTHERFORD
  9

 10                       UNITED STATES DISTRICT COURT

 11                    SOUTHERN DISTRICT OF CALIFORNIA
 12

 13   JAMES RUTHERFORD, an                    Case No.: 3:18-cv-01732-DMS-AGS
      individual,
 14
                                              Hon. Dana M. Sabraw
 15   Plaintiff,
 16                                           NOTICE OF SETTLEMENT
      v.
 17                                           Complaint Filed: July 27, 2018
 18
      GOLDEN CORRAL, a business of            Trial Date: None
      unknown form; KYUNG HEE LEE,
 19   an individual; and DOES 1-10,
 20
      inclusive,

 21   Defendants.
 22

 23

 24

 25

 26
 27

 28

                                  NOTICE OF SETTLEMENT
                                            1
Case 3:18-cv-01732-DMS-AGS Document 11 Filed 10/18/18 PageID.46 Page 2 of 2



  1         Please take notice that Plaintiff, JAMES RUTHERFORD and Defendant,
  2   GOLDEN CORRAL and KYUNG HEE LEE, by and through their counsel of
  3   record, have reached a settlement and are presently drafting, finalizing, and
  4   executing the formal settlement documents. The appropriate motions and/or
  5   stipulation of dismissal will be promptly filed upon execution of a final settlement
  6   agreement.
  7

  8                             CERTIFICATE OF SERVICE
  9         I certify that on October 18, 2018, I electronically filed the foregoing
 10   document with the Clerk of the Court using CM/ECF. I also certify that the
 11   foregoing document is being served this day on counsel of record in this action via
 12   email transmission and via transmission of Electronic Filing generated by
 13   CM/ECF.
 14                                                 Respectfully submitted,
 15

 16   Dated: October 18, 2018                       MANNING LAW, APC

 17

 18

 19                                          By:   /s/ Michael J. Manning, Esq.
                                                   Michael J. Manning, Esq.
 20                                                Joseph R. Manning, Jr., Esq.
 21                                                Tristan P. Jankowski Esq.
                                                   Attorneys for Plaintiffs,
 22                                                James Rutherford
 23

 24

 25

 26
 27

 28

                                   NOTICE OF SETTLEMENT
                                             2
